IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 39889/39890

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 539
                                                 )
        Plaintiff-Respondent,                    )     Filed: June 19, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
CHARLES JOSEPH MUMME,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
        Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                 )

        Appeal from the District Court of the Sixth Judicial District, State of Idaho,
        Bannock County. Hon. David C. Nye, District Judge.

        Order denying Idaho        Criminal    Rule    35   motion    for   reduction    of
        sentence, affirmed.

        Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Nicole L. Schafer, Deputy
        Attorney General, Boise, for respondent.
                  ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and MELANSON, Judge

PER CURIAM
        In docket number 39889, Charles Joseph Mumme pled guilty to burglary, Idaho Code
§§ 18-1401, 18-1403. The district court imposed a unified sentence of five years, with two years
determinate, but suspended the sentence and placed Mumme on probation.              Subsequently,
Mumme violated the terms of his probation, including incurring an additional criminal charge.
The district court revoked probation, executed the underlying sentence, and retained jurisdiction.
        In docket number 39890, Mumme pled guilty to grand theft, I.C. §§ 18-2403(1),
18-2407(1). The district court sentenced Mumme to a unified term of six years, with three years
determinate, to run concurrently with Mumme’s sentence in docket number 39889 and retained
jurisdiction.   After review of Mumme’s period of retained jurisdiction, the district court


                                                1
relinquished jurisdiction in both cases. Mumme filed Idaho Criminal Rule 35 motions for
reduction of his sentences, which the district court denied. Mumme appealed, and the two cases
were consolidated for appeal.
       After filing this appeal, and before assignment to this Court, Mumme filed a motion to
augment the record with additional transcripts. The Idaho Supreme Court entered an order
denying Mumme’s motion. On appeal, Mumme argues that the Idaho Supreme Court denied
him due process, equal protection, and effective assistance of counsel when it denied his motion
to augment the record and contends that the district court abused its discretion by denying his
Rule 35 motion. 1
A.     Denial of Motion to Augment the Record
       Mumme asks this Court to hold that the Idaho Supreme Court deprived him of due
process, equal protection, and effective assistance of counsel when it denied his motion to
augment the record. We do not, however, have the authority to review and, in effect, reverse an
Idaho Supreme Court decision on a motion made prior to assignment of the case to this Court on
the ground that the Supreme Court decision was contrary to the state or federal constitutions or
other law. See State v. Morgan, 153 Idaho 618, 620, 288 P.3d 835, 837 (Ct. App. 2012). Such
an undertaking would be tantamount to the Court of Appeals entertaining an appeal from an
Idaho Supreme Court decision and is plainly beyond the purview of this Court. Id. If a motion
is renewed by the movant and new information or a new or expanded basis for the motion is
presented to this Court that was not presented to the Supreme Court, we deem it within the
authority of this Court to evaluate and rule on the renewed motion in the exercise of our
responsibility to address all aspects of an appeal from the time of assignment to this Court. Id.
Such may occur if the appellant’s or respondent’s briefs have refined, clarified, or expanded
issues on appeal in such a way as to demonstrate the need for additional records or transcripts, or
where new evidence is presented to support a renewed motion. Id.
       Mumme has not filed with this Court a renewed motion to augment the record or
presented to this Court in his briefing any significant new facts or a new justification for



1
       Mumme also appeals from the district court’s order relinquishing jurisdiction, but does
not present any argument or authority in his briefs as to this issue. A party waives an issue on
appeal if either authority or argument is lacking. State v. Zichko, 129 Idaho 259, 263, 923 P.2d
966, 970 (1996). Accordingly, we will not address this issue.

                                                2
augmentation beyond that already advanced in his motion to the Supreme Court. In essence,
Mumme asks us to determine that the Idaho Supreme Court violated constitutional law by
denying his motion.
       Although in Morgan we held a challenge to an Idaho Supreme Court denial of a motion
to augment the record is beyond the scope of our authority to review without a renewed motion,
Mumme asserts that this Court indeed has the authority to address the due process and equal
protection issues on appeal. He claims that such authority is implicit in the grant of authority
found in Idaho Appellate Rule 108. In fact, Mumme argues that a renewed motion to augment
the record cannot be made to this Court due to restrictions contained within Idaho Appellate
Rules 30 and 110.
       Rule 108(a) states that the “Court of Appeals shall hear and decide all cases assigned to it
by the Supreme Court.” The rule also contains a list of the types of cases that will not be
assigned to the Court of Appeals.       See I.A.R. 108(a).     Mumme asserts that, because the
constitutional issues raised in his appellant’s brief do not fall within the list of cases not to be
assigned to the Court of Appeals, this Court has the authority to address the issues. In other
words, the assignment of this case to the Court of Appeals functions as an implicit grant of
authority from the Supreme Court to review his claims about the constitutionality of the Supreme
Court’s decision to deny his request for additional transcripts.
       We recognize that Rule 108 requires this Court to decide all cases assigned by the
Supreme Court. However, we do not deem this grant of authority to be as broad as Mumme
would interpret it. Idaho Code § 1-2402 states this Court is subordinate to the Idaho Supreme
Court. Idaho Code § 1-2403 further states this Court is subject to administration and supervision
by the Supreme Court pursuant to Article 5, Section 2 of the Idaho Constitution. When read in
conjunction with Idaho Code § 1-2406(1), which closely mirrors the wording in Rule 108, 2 we
must conclude, as we did in Morgan, that it is plainly beyond our scope of authority to review a

2
       Idaho Code § 1-2406(1) provides:

              Any provision of law to the contrary notwithstanding, the Idaho court of
       appeals shall have jurisdiction to hear and to decide all cases assigned to it by the
       Idaho supreme court; provided, that the supreme court shall not assign cases
       invoking the supreme court's original jurisdiction, nor appeals from imposition of
       sentences of capital punishment in criminal cases, nor appeals from the industrial
       commission, nor appeals from the public utilities commission.

                                                 3
decision made by the Supreme Court before assignment of the case to this Court. We will not
address the issue of a denied motion to augment the record made before the Supreme Court
absent some basis for renewing the motion. As we have previously stated, this may occur via a
renewed motion with new evidence to support it filed with this Court, or the presentation of
refined, clarified, or expanded issues on appeal that demonstrates the need for additional records
or transcripts, in effect renewing the motion.
       This brings us to Mumme’s argument that a renewed motion to augment the record
cannot be made to this Court due to restrictions contained within Idaho Appellate Rules 30 and
110. Rule 30(a) reads as follows:
               Any party may move the Supreme Court to augment or delete from the
       settled reporter’s transcript or clerk’s or agency’s record. . . . Any party may
       within fourteen (14) days after service of the motion, file a brief or memorandum
       in opposition thereto. Unless otherwise expressly ordered by the Supreme Court
       such motion shall be determined without oral argument. The reporter’s transcript
       and clerk’s or agency’s record may also be augmented or portions deleted by
       stipulation of the parties and order of the Supreme Court. The filing of a motion
       to augment shall not suspend or stay the appellate process or the briefing
       schedule.

Additionally, Rule 110 provides:
               All motions, petitions, briefs and other appellate documents, other than the
       initial notice of appeal, shall be filed with the Clerk of the Supreme Court as
       required by the Idaho Appellate Rules with the court heading of the Supreme
       Court of the State of Idaho as provided by Rule 6. There shall be no separate
       filings directed to or filed with the Court of Appeals. In the event of an
       assignment of a case to the Court of Appeals, the title of the proceeding and the
       identifying number thereof shall not be changed except that the Clerk of the
       Supreme Court may add additional letters or other notations to the case number so
       as to identify the assignment of the case. All case files shall be maintained in the
       office of the Clerk of the Supreme Court.

Mumme argues that these rules function to require all motions to be filed with the Supreme
Court and states he is “not aware of any court rule which allows a party to an appeal to file a
motion directly with the Court of Appeals.” Rather, he contends a filing of a renewed motion to
augment the record is expressly prohibited by the rules.
       We reject that interpretation of the rules because we recognize this to be contrary to the
grant of authority in Idaho Appellate Rule 101. Rule 101 provides that the “Idaho Appellate
Rules shall apply to all proceedings in the Court of Appeals as well as the following rules.” By


                                                 4
way of Rule 101, this Court also has authority to entertain motions to augment the record as
provided by Rule 30 after the case has been assigned to this Court. Moreover, if we were to
accept Mumme’s interpretation, it would result in a lack of authority of this Court to entertain
any motions. Idaho Appellate Rule 32(c), applicable to the Court of Appeals via Rule 101,
allows any other motions permitted under the rules, other than a motion to dismiss, to be made at
any time, before or after the case is set for oral argument. By way of that authority, this Court
routinely rules on motions such as motions for continuance, motions regarding briefing
(including motions to join briefing, file supplemental briefing, exceed the page limits, revise a
brief, request an extension of time to file a brief, or request permission to file a late brief),
motions to expedite the appeal, motions to withdraw as counsel, motions for a stay of
proceedings, motions to augment the record, renewed motions to augment the record, and
motions to allow or to vacate oral argument. Under the Idaho Appellate Rules, we have the
authority to review and rule on motions made by a party after the case has been assigned to this
Court.
         In sum, we adhere to our conclusion in Morgan that reviewing the denial of a motion to
augment the record by the Supreme Court is beyond the scope of our authority. If a party files a
renewed motion after the case assignment to this Court and presents new information or
justification for the motion, we have the authority to rule on the motion.
         Mumme had an opportunity to present his constitutional arguments to the Supreme Court
and that Court denied his motion. He has no right to appeal that denial to the Idaho Court of
Appeals, and we have no authority to consider such an appeal. As such, we will not address
Mumme’s attempt to distinguish his case from Morgan, based on his appeal challenging the
length of sentence, because it still falls within the challenge to the Idaho Supreme Court’s denial
of the motion to augment.
B.       Denial of Rule 35 Motion
         A motion for reduction of sentence under Rule 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the


                                                 5
record, including the new information submitted with Mumme’s Rule 35 motion, no abuse of
discretion has been shown.
       We conclude we have no authority to address the Idaho Supreme Court’s denial of
Mumme’s motion to augment the record. We further conclude the district court did not abuse its
discretion by denying Mumme’s Rule 35 motion. Thus, we affirm the district court’s order
denying Mumme’s Rule 35 motion.




                                              6